Citation Nr: 1646479	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1, 1992 to May 9, 1992 and October 2001 to May 2002.  The Veteran also had a period of initial active duty for training for the Army National Guard from November 1979 to March 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Board remanded the appeal to, among other things, provide the Veteran with a VA examination.  The post-remand record shows that the Veteran failed to appear for the VA examination scheduled in Janaury 2016.  However, it is not clear from the record that the Veteran received notice of the VA examination at his current address. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address and resend to the Veteran any communication previously sent to an incorrect address.

2.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disability.  Make arrangements to obtain all records that he adequately identifies.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the e-file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all psychiatric disorders that have been present since service.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor, including the fear of hostile military or terrorist activity (if applicable).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's e-file, or in the alternative, the e-file itself, must be made available for review.

4.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




